974 So. 2d 384 (2008)
Willie Earl LUTON, Petitioner,
v.
STATE of Florida, Respondent.
No. SC06-1800.
Supreme Court of Florida.
January 24, 2008.
Bennett H. Brummer, Public Defender, Eleventh Judicial Circuit, Miami, FL, and Anthony C. Musto, Special Assistant Public Defender, Seventh Judicial Circuit, Hallandale Beach, FL, for Petitioner.
Bill McCollum, Attorney General, Tallahassee, FL, Richard L. Polin, Bureau *385 Chief, and Linda S. Katz, Assistant Attorneys General, Miami, FL, for Respondent.
PER CURIAM.
We initially accepted review of the decision in Luton v. State, 934 So. 2d 7 (Fla. 3d DCA 2006), pursuant to article V, section 3(b)(3) of the Florida Constitution. See Luton v. State, 944 So. 2d 345 (Fla.2006) (granting review). However, we have determined that jurisdiction was improvidently granted. Accordingly, we hereby discharge jurisdiction and dismiss this review proceeding.
It is so ordered.
LEWIS, C.J., and WELLS, ANSTEAD, PARIENTE, QUINCE, CANTERO, and BELL, JJ., concur.